Citation Nr: 1339332	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant (substituted) is the surviving spouse and also a person eligible to receive accrued benefits of the Veteran who served on active duty from July 1950 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2012, which reversed the Board's March 2010 finding of fact that the Veteran did not have asbestosis, concluding that the evidence was at least in equipoise that he did have asbestosis, and remanded the claims for service connection for asbestosis and TDIU.  The Court substituted the appellant for the Veteran by order dated in August 2011 and had previously vacated decisions as to the issues on appeal in April 2001, February 2003, and October 2007.  The appeal arose from a rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues for additional development in November 2012.

Although the November 2012 Board remand listed the issues on appeal as "for accrued benefits purposes," the Court is shown to have substituted the appellant in the pending appeal for the original claim without limitation of the claims under the provisions of 38 U.S.C.A. § 5121 (West 2002).  Under 38 U.S.C.A. § 5121A (Supp. 2012) a living person eligible to receive accrued benefits due to a claimant may be substituted as the claimant "for the purposes of processing the claim to completion" (emphasis added).  Therefore, the issues on appeal are more appropriately listed as provided on the title page.  The Board also notes that the appellant's attorney has asserted that the claims should be decided based upon the evidence of record at the time of the Veteran's death.  The Board finds no merit to this claim.  In fact, in its February 2012 order the Court specifically remanded "the asbestosis claim for further development on the nexus issue and readjudication."  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated August 2, 2013, the appellant's attorney, in essence, asserted that due process required that the RO address a May 2013 request for additional time to respond to a May 2013 supplemental statement of the case.  The Board granted a 60-day extension for the submission of additional evidence or argument on August 28, 2013.  No additional evidence or argument was received by the Board; however, the August 2, 2013, correspondence also provided additional argument without waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

After completion of any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of the additional argument provided in the August 2, 2013, correspondence and all evidence of record.  If any benefit sought remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


